Daley, J.
(dissenting). I would answer the certified question in the affirmative. In my opinion, the appellees’ receipt of wages for their full-time employment under the CETA program defeats any claim they may have for the ANFC allowances.
Certain factual matters, not apparent from the majority opinion, are undisputed and should be noted. The appellee D’Amico and his family, while he was solely under the ANFC/WIN program, received $265 per month. Upon his participation in the CETA program at $2.50 an hour for a forty-hour work week, his gross monthly earnings were approximately $430. The appellee McNab, who was paid $2.75 an hour for his CETA employment at forty hours a week, had gross earnings of approximately $473 a month. This compares with the ANFC/WIN benefits of $385 a month which he and his family received prior to his CETA employment. These CETA earnings, while modest, did exceed the appellees’ monthly ANFC benefits and, as such, cannot be characterized as being a disadvantage to the appellees and their families.
As indicated by the majority opinion, the pertinent state regulation provides that an unemployed father who works more than 100 hours per month under “work experience” is ineligible for ANFC-UF benefits. Vermont Welfare Assistance Manual § 2253.4(b). The appellees clearly fall within the purview of this state regulation. Therefore, unless a controlling federal statute or regulation conflicts with or supersedes the state regulation, the appellees are foreclosed from obtaining the claimed allowances. Absent such federal statute or regulation, the state may, within reasonable bounds, limit the receipt of allowances. New York State Department of Social Services v. Dublino, 413 U.S. 405, 417 (1973).
The federal regulations cited by the appellees and relied upon by the majority opinion cannot, in my opinion, serve as the basis for granting appellees the claimed allowances. Since they both work in excess of the maximum allowable hours, the appellees cannot avail themselves of the HEW regulation which provides that ANFC-UF benefits must be given to any eligible father who is employed less than 100 hours per month. 45 C.F.R. § 233.100(a)(7)(i). Furthermore, 45 C.F.R. § 233.11(e), the so-called “will not be denied rule,” is expressly limited to individuals who are certified or participate in a WIN program. *375The facts in the present case clearly demonstrate that, at the time of the appellees’ employment in the CETA program, they were suspended from the WIN program. In light of this suspension, a suspension which was not challenged by the appellees, I cannot concur in the construction of the regulation which entitles them to WIN allowances in addition to the CETA wages.
The majority opinion brings the appellees within the “will not be denied” rule by characterizing the CETA and WIN programs as complementary. I believe that an analysis of these federal programs will support the contrary conclusion that they are separate and distinct.
The CETA and WIN programs were created by separate statutes (see 29 U.S.C. § 801 et seq. and 42 U.S.C. § 630 et seq.) and are governed by distinct regulations. The WIN program is limited to individuals who receive ANFC benefits; participation in CETA is not conditioned upon ANFC affiliation. WIN work experience is unsalaried, with participants receiving an allowance of $30 per month, and an allowance for travel and expenses, in addition to the basic ANFC grant. CETA employees by law must be paid at least the prevailing minimum wage. There is no maximum time limitation placed upon employment in the CETA program, while there is a durational time limitation of thirteen weeks under WIN. In this state, the WIN program is administered by the Department of Employment Security; the Vermont Comprehensive Employment and Training Office is charged with the responsibility of operating the CETA program.
Albeit the purposes of the two programs coincide to a certain extent, it does not necessarily follow that full-time employment under CETA is to be regarded as being legally equivalent to, or undistinguishable from, participation in a WIN program. The appellees, while they were working for the stated hourly wage under the CETA program, were in a position comparable to fathers who secured full-time employment at the minimum wage in the privaté sector. Since I am not convinced that the federal regulations relied upon by the appellees entitle them to benefits unavailable to their counterparts in private employment, I cannot join the majority opinion.
I am authorized to state that Mr. Justice Hill concurs in the foregoing dissent.